Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 1 of 8

SECOND DECLARAT|ON OF WAI WAH C`HlN

l, WAl WAH CHIN, declare as follows:

l.

The facts set forth in this declaration are based on my knowledge and, if called as a
witness, l can competently testify to their truthfulness under oath. As to those matters that
reflect a matter of opinion, they reflect my personal opinion and judgment on the matter.

I am the president of the Chinese American Citizens Alliance of Greater New York
(CACAGNY). CACAGNY is the New York chapter of the Chinese American Citizens
Alliance. Founded in 1895, Chinese American Citizens Alliance is the oldest Asian

American advocacy group in the United States.

CACAGNY’s mission is to empower Chinese Americans, as citizens of the United States
of America, by advocacy for Chinese-American interests based on the principles of fairness
and equal opportunity, and guided by the ideals of patriotism, civility, dedication to family

and culture, and the highest ethical and moral standards.

Consistent with that mission, CACAGNY has supported the specialized high schools and
advocated against changing the standards to pursue racial diversity at the expense of Asian-
American children. As early as August 2017, CACAGNY surveyed Chinese-American
candidates running for New York City office to determine their position on the Specialized
High School Admissions Test (SHSAT). See

h ')’!n ' .w im .c nn!S 953tUéf`B54f4c5f5aa47c60f5c720?

AccesSKevld=45A6F09DA4l DB¢}}D953S&diSDQ§iIiQn=U&alloworigin=l.

Since CACAGNY became active in 2016, it has been more active on specialized high

school admissions than any other issue.

 

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 2 of 8

Since Mayor de Blasio and Chancellor Carranza announced their plan to overhaul
specialized high school admissions on June 3, 2018, CACAGNY members have spent
thousands of hours organizing events, speaking at public forums, lobbying legislators,
doing research, analyzing data, formulating public statements, and making contacts with
like-minded groups as part of CACAGNY’s effort to oppose changes to the specialized

high school admissions process that would hurt Chinese-American New Yorkers.

. CACAGNY is not a high-budget organization. It is run entirely by volunteers.
Nevertheless, CACAGNY spent approximately $2,800 organizing various events and
rallies in an attempt to shift public opinion on the Mayor and Chancellor’s specialized high
schools policy. This amount does not include expenditures of time and money by

volunteers that made our events possible.

. On June 4, 2018, the day after Mayor de Blasio and Chancellor Carranza announced the
expansion of Discovery and desired repeal of Hecht-Calandra, CACAGNY issued a
statement in opposition. With respect to the Discovery expansion, it said de Blasio’s
“proposal to expand vastly the Discovery Program and set aside 20% of the seats for
selected students who fail to meet the admission scores is unfair and unjust to the thousands
of students who score higher than these favored students and would have otherwise been
admitted.” Further, CACAGNY’s statement noted that “[m]ore than half the students in the
Specialized High Schools qualify as poor. Many are immigrants who rely on the objectivity
guaranteed by Hecht-Calandra to compete on a level playing field for educational
opportunities Despite his denials, Bill de Blasio’s proposals target Asian American kids

and callously toss out their hard-won achievements.”

 

9.

lO.

ll.

12.

13.

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 3 of 8

That same day, CACAGNY members (including me) joined community leaders at Golden

Imperial Palace restaurant at 618 62“d Street, Brooklyn, to protest the changes. See

http:waw.cacagny.orpf$l() l §§!§!14_shamegndeblasiopliotos']gn04b.h11nl.

On June 5, 2018, CACAGNY helped to organize a rally in front of City Hall to protest the
specialized high school admissions changes. Hundreds of Asian-American parents

attended. See bltnzf!www.cacagnv.org&() l 80604_shameondeblasio_photosiun()$.htm|.

On June 6, 2018, I represented CACAGNY at a meeting with Brooklyn borough president
Eric Adams at Park Asia, 6521 8th Avenue in Brooklyn. l explained our position that the
plans to reorganize specialized high school admissions unduly penalize Asian-American
children and serve to mask the real problem of the City’s failing K-8 education system. My

exchange with Mr. Adams is available at hitos:ffwww.voutube.comfwatch?
v=QgIS WH_Z, Zg-4.

Also on June 6, 2018, CACAGNY issued a statement demanding an apology for
Chancellor Carranza’s statement “I just don’t buy into the narrative that any one ethnic
group owns admissions to these schools.” Our full statement is available here:

http:{!'nebula.wsimg.com!Q?§?§§§')'2485d82l9f56fa237a6ea581 l?

AccessKevld=45A6l~`09DA4 l DBQI‘}DQSBB_&Q'L&posiIion=O&alloworii?.irl=l.

On June 10, 2018, we sponsored an event in front of City Hall in conjunction with the
Coalition of Asian-Americans for Civil Rights in support of the specialized high schools
and merit-based admissions criteria. Five thousand Asian-American citizens, parents, and
students demonstrated. We emphasized that the City should do more to fix K-8 education

so that everyone could be prepared to pass the SHSAT. Pictures of the CACAGNY event

 

14.

15.

16.

17.

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 4 of 8

are available at this link:

 

On June 13, 2018, CACAGNY members joined Korean-Americans in the Murray Hill
neighborhood of Queens to protest Mayor de Blasio and Chancellor Carranza’s policies
towards the specialized high schools. Pictures of that event are here:

ltltp:ffwww.cagasznv.org@t)180604 sliameondeb|asionhotosiun l 3.litml.

On June 15, 2018, CACAGNY members helped organize the Children’s March across the
Brooklyn Bridge to City Hall to protest changes to the specialized high school admissions
process. I addressed the media at this event, and several CACAGNY members spoke to the
crowd. Again, we focused our arguments on the City’s lagging K-8 education and that
changing admissions criteria for the specialized high schools would not solve that issue.
Pictures of this event are here:

httn:.*'!www.cacagnv.om/ZG l 80604_sharneondeblasigphgtosi;gn l S.html. A video of the

march across the bridge is available here: btlp§;{[www,yggigg;!;g,ggm!wgtgh?

v=TBZtNJZkLm4.

On June 16, 2018, I joined CACAGNY members at an event with State Assemblyman
William Colton of Brooklyn. We focused our discussion on “treating the problem” (the
proficiency of K-8 schools). instead of the symptom (the racial makeup of the specialized
high schools). I sat with'Assemblyman Colton at the front and addressed the room. Pictures

of this event are available here:

littp:waw.cacagny.orngU l 80§§04_shameondebla.§ig)photos'|un l 6-htm|.

On June 21, 2018, CACAGNY joined with the Square Deal Committee at a protest in

Bayside, Queens, against the Mayor and Chancellor’s proposals to alter specialized high

 

18.

19.

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 5 of 8

school admissions. The protest was timed to occur before a meeting of the Community
Education Council (CEC) for District 26, which includes parts of Queens. A CACAGNY
official issued a statement directed at the CEC urging it to pass a resolution opposed to
Discovery expansion and elimination of the SHSAT. That statement can be found here:
htto:ffnebula.wsimu.com!06e463648b6321{363493f63f94f4aed6?
AccessKevld=45A6li09D/\4 l DB93 D9538&disnosilion=0&alloworigin= l. Partly as a
result of CACAGNY’s activism, the District 26 CEC endorsed a resolution opposing all
changes to the process, including the 20 percent Discovery set-aside, at its next meeting on
July 5. See http:)'fwww.qchron.com!'€ditions!north)‘cec-votes-against-mavor-s~nlan-to~kill-
the-shsatfarticlc fdf?bblZ-SIGS-l leB-a§65-d36@'%5983|37.hlml. CACAGNY’s page
referencing our District 26 activism can be found here:

hitn:ffwww.cacaemv.org/ZO l 80604_sl1ameondeblasionhotos_iunZ l .html.

On June 24, 2018, CACAGNY joined South Asian allies including the Indian Diaspora
Council (IDC) at Queens Borough Hall for a rally against specialized high school
admissions changes. Along with the IDC, we endorsed expanding the available number of
specialized high school seats. CACAGNY’s page for the event is here:

litto:fr'www.cacagnv.orszf'ZO l 80604 shameondeblasioohotosiun24.htm|.

On July 12, 2018, CACAGNY issued a statement supporting a resolution sponsored by
City Councilman Robert Holden to expand access to Gifted and Talented programs in New
York City’s elementary and intermediate schools. CACAGNY supported the resolution “as
a path to better education and a better pipeline for all groups of students, regardless of

background, to excel and enter the best high schools in the city.” Our full statement is here:

f'"»" 438-7 09d1e34059c54?

 

 

20.

21.

22.

23.

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 6 of 8

On July 31, 2018, CACAGNY issued a statement supporting companion bills in both
Houses of the New York legislature corresponding to Councilman Holden’s Gifted and
Talented resolution. The bills were introduced by Senator Tony Avella and Assemblyman
William Colton. CACAGNY accompanied the legislators to City Hall to announce the
proposed bills. These bills, along with Councilman Holden’s resolution, represented
CACAGNY’s attempt to counteract the Mayor and Chancellor’s policies by supporting
those that would, in our words, help ensure “that all NYC students interested in pursuing
high academic achievement have access to these programs will raise many students who
are being left behind, particularly in Black and Hispanic communities.” Our full statement
can be found here: h t ‘Hn ll .w im ‘ m/l74cd959d4b47a2cbeb9claaf05c859l?

A¢¢ess'l<evcd=¢is/\(»Foormm039313953s&disposition=o&anoworigin=1.

Pictures and coverage of the event can be found here:

http:)'fwww.cacagny.orngU180?3 l_3bil|srally.html

On September 9, 2018, CACAGNY sponsored a rally at Foley Square to protest changes to
the specialized high school admissions criteria. Hundreds of parents and children
participated and multiple elected officials appeared Pictures and coverage of the event can

be found here: h11ptwaw.gacagny.org!ZOl80909 folevsuuarerallv.hlml.

On September 26, 2018, CACAGNY hosted Marc Molinaro, the Republican candidate for
governor of New York, for a tour of Chinatown. Molinaro expressed his support for the
SHSAT and opposition to the Mayor and Chancellor’s changes to the specialized high

school admissions process.

Between October 2018 and January 2019, CACAGNY members participated in activism

designed to influence various CECs, including Districts 1, 2, 3, 15, 20, 24, 25, 26, and 30,

 

24.

25.

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 7 of 8

to oppose the specialized high school admissions changes. My speeches are here:
litms:waw.voutube.com)'watch'?v=Ol.fnqCYl"`GrO (District 2 CEC, December 3);
hltps;!fwww.youtube.comfwalch‘?v=vY»UnfTH/\ll&fealure:voutu.be (District 30 CEC,
November 19). A CACAGNY member made a presentation to the District 3 CEC which
can be found here: http:)':'nebula.wsimg.cgm/9bc7flca90f4ca7065d4578aa1ccc8f6?
AccessKeYld=¢l§/\GFOQDA¢H Dl393I)9538&disnosition=0&alloworigin= l. This
presentation discussed the impact of the Discovery expansion and the elimination of the

SHSAT.

On January 25, 2019, in conjunction with the IS 187 PTO, CACAGNY hosted a press
conference with Assemblywoman Malliotakis and IS 187 parents. The Assemblywoman
pledged to support expanded Gifted and Talented programs and stronger K-8 education to
give all students a better opportunity _to pass the SHSAT. We issued a press release that can

be found here: littp:ffnebula.wsimg.con'lf'? l 9daa55990f4bc79f7982b7463bfa61?
AccessKevld=45A6l"09l)./\4 l Dl39313953 Sggdispgg§ition={)&allgwgrigin=l. Pictures ofthe

event can be found here: http;fiwww,§agapny_',grg{;!!l911|gi_mgllim§ki§i§l§Z,hl]‘n|.

As these efforts demonstrate, CACAGNY has expended significant time and energy to
counteract the Mayor and Chancellor’s effort to change the admissions criteria for the
specialized high schools. Thousands of volunteer hours went into our efforts not only to
oppose these policies, but to support ones we believe would provide better access to great
schools for children of all races. The above list of events and rallies only captures part of
the time and energy CACAGNY and its members have deployed to counteract the changes

to the specialized high school admissions process.

 

Case 1:18-cV-11657-ER Document 63 Filed 02/08/19 Page 8 of 8

26. If no changes to the specialized high school admissions process had been proposed,
CACAGNY could have spent this time organizing and advocating for other issues

important to New York’s Chinese-American community.

{t

I declare under penalty of perjury that the foregoing is true and correct. Executed this q/

day of`February 2019, at Hill £[IY'£¢ A¢\N\l Ol/’\ é/IL New "fv‘\/l£', N`[! 1090 15

M`@"/_'\

Vf/Ai WAH CHlN

 

 

